           Case 1:20-cv-00973-NONE-EPG Document 29 Filed 08/26/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
     NAHRAIN AL PATO, et al.,
10                                                 Case No. 1:21-cv-00973-NONE-EPG
                            Plaintiffs,
11                                                 ORDER RE: NOTICE OF VOLUNTARY
12   v.                                            DISMISSAL OF ENTIRE ACTION
                                                   WITHOUT PREJUDICE
13   WILLIAM BARR, et al.,
                                                   (ECF No. 28)
14                          Defendants.

15
             On August 24, 2021, Plaintiffs filed a notice voluntarily dismissing this action without
16
17   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 28.) Therefore,

18   this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111

19   F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is respectfully directed to

20   terminate all pending deadlines, assign a district judge to this case for the purposes of closing

21   the case, and then to close the case.
     IT IS SO ORDERED.
22
23
          Dated:   August 25, 2021                              /s/
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28


                                                      1
